Citation Nr: 0431792	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-00 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional right knee disability resulting from treatment at 
Department of Veterans Affairs (VA) facilities from 1991 to 
the present, including surgical procedures in October 1998 
and March 1999. 

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability due to depression, claimed as resulting 
from right knee treatment at VA facilities from 1991 to the 
present, including surgical procedures in October 1998 and 
March 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to March 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision of the VA Regional Office (RO) in Oakland, 
California, which denied the benefits sought.  The veteran 
was scheduled to testify at a September 2003 Travel Board 
hearing before a Veterans Law Judge, however, on the day of 
the hearing, he submitted a statement indicating that he was 
withdrawing his request for that hearing.


FINDINGS OF FACT

1.  It is not shown that the veteran has any additional right 
knee disability as a result of treatment at VA facilities 
from 1991 to the present, including surgical procedures in 
October 1998 and March 1999.

2.  It is not shown that the veteran has any additional 
disability due to depression as a result of treatment at VA 
facilities from 1991 to the present, including surgical 
procedures in October 1998 and March 1999.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for additional right knee disability 
claimed as due to treatment at VA facilities from 1991 to the 
present, including surgical procedures in October 1998 and 
March 1999, are not met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. §§ 3.102,  3.358 (2004). 

2.  The criteria for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 for additional disability due to 
depression claimed as resulting from treatment at VA 
facilities from 1991 to the present, including surgical 
procedures in October 1998 and March 1999, are not met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102,  
3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

During the course of this appeal, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.  It applies in the instant 
case.

The Board has carefully reviewed the veteran's claims file to 
determine whether a remand to the RO is necessary ensure 
compliance with the VCAA.  The veteran was specifically 
notified of the VCAA, and of VA's duties to notify and assist 
in the development of the claims, in a May 2002 letter.  By 
this letter, and a June 1999 letter from VA, the July 2001 
rating decision, and the November 2002 statement of the case 
(SOC), he was given clear notice of the information and/or 
medical evidence necessary to substantiate his claims.  In 
the May 2002 VCAA letter, he was advised that if he 
adequately identified relevant records, the RO would attempt 
to obtain such on his behalf.  By the initial decision and 
the SOC, the RO advised him of the evidence obtained and 
considered in deciding his claims.  Regarding timing of 
notice, while detailed VCAA notice did not precede initial RO 
adjudication in this matter, the notice given was prior to 
the last review and certification of the claims to the Board.  
Regarding notice content, the veteran was not advised 
verbatim to submit everything he had pertinent to the claims.  
However, he was advised what was needed to establish 
entitlement to the benefits sought and of his and VA's 
responsibilities in claims development (and by inference what 
he should submit).  This was equivalent to the notice 
mandated.  At any rate, the veteran has indicated he has 
nothing further to submit.  There is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Regarding the duty to assist, VA has obtained all pertinent 
VA and private records available.  While the record does not 
include a copy of the decision granting workers compensation 
benefits for numerous problems (including of the right knee) 
that were found to have been aggravated by his employment 
with VA, the March 1993 physician's report that formed the 
basis of this decision is of record.  No identified pertinent 
records remain outstanding.  In September 2003 the veteran 
requested more time to gather a medical opinion; he has not 
submitted any additional evidence despite having more than a 
year to do so.  VA has not ordered a medical examination in 
conjunction with these claims.  While the VCAA does require 
that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision, an 
examination or opinion is necessary only if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability (or in this 1151 case additional 
disability), or persistent or recurrent symptoms of 
disability; (B) establishes that the veteran suffered an 
event, injury or disease in service (or in this 1151 case in 
the course of his VA treatment) ; and (C) indicates that the 
claimed (additional) disability or symptoms may be associated 
with the established event, injury, or disease in service or 
with another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Here, 
there is no competent evidence of additional right knee 
disability or disability due to depression related to VA 
treatment.  Hence, a VA examination/medical opinion is not 
necessary.  VA's notice and assistance obligations are met.  
No further notice or assistance to the veteran is required.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

The veteran has worked as a VA employee at the Oakland, 
California, VA hospital.  Records from his employee medical 
folder indicate that he was seen in September 1991 for pain 
and swelling of the right knee after a fall.  Clinical 
observations regarding the right knee included localized 
swelling at the lateral aspect of the right knee, no free 
fluid, no ballottement, marked tenderness over "burse" and 
tibial plateau, and questionable anterior drawer sign.  The 
assessment included bursitis, right knee, ACL not ruled out.  
Right knee pain and peripatellar bursitis were noted on 
follow up later that month.  In October 1991, the assessment 
was right knee instability, questionable meniscus tear.  A 
November 1991 employee health record reflects that the 
veteran reported severe right knee pain, increasing 
instability, and falling due to pain.  He was advised that he 
had torn cartilage in his right knee.  Observation included 
generalized soft tissue swelling with palpable crepitation in 
the infrapatellar region and exquisite tenderness over the 
anterolateral tibial plateau.  The assessment was torn 
meniscus, right knee, unstable joint.   

An October 1991 VA outpatient treatment record shows that the 
veteran was seen for chronic recurrent knee pain, 
predominantly in the anterolateral tibial plateau.  On 
orthopedic consultation, it was noted that right knee 
symptoms, including giving way and falling, began without 
injury five weeks earlier.  October 1991 X-rays revealed no 
radiographic evidence of acute bony trauma or foreign body 
seen.  A right knee arthrogram was also negative, with no 
ligamentous or cartilaginous injuries identified.  A follow-
up treatment record in November 1991 showed possible internal 
derangement.  

A January 1992 MRI at a VA facility revealed findings 
strongly suggesting a lateral meniscus disarrangement.  The 
impression included increased signal intensity in the 
anterior horn of the lateral meniscus representing early 
meniscoid changes without frank tear.  

Private medical records from Schroeder Chiropractic, Inc., 
dated from February through May 1992, indicate that the 
veteran was treated for back and right knee problems that 
appeared to have had their onset in a November 21, 1991, fall 
when he was working in Food Services at a VA hospital.  Right 
knee improvement was noted.

A March 1992 physician's report for a worker's compensation 
claim indicates that in November 1991, the veteran hurt his 
right knee while working, pushing food carts.  The knee 
apparently gave out on him and the condition was reportedly 
aggravated by additional work.  Findings included hypertonic 
right parapatellar muscle.  The diagnoses included right knee 
tenosynovitis with paramuscular chronic strain/sprain.
An October 1996 VA progress note reflects that the veteran 
was experiencing some degree of anxiety and depression due to 
his inability to return to work because of bilateral wrist 
tenosynovitis.

A December 1997 VA MRI of the right knee revealed intact 
cruciate and collateral ligaments and normal medial and 
lateral menisci.  The impression was no evidence for meniscal 
tear, Baker's cyst, or other abnormalities seen.

A January 1998 record shows VA treatment for right knee 
popping and instability, improved by a knee brace.  The 
assessment was knee instability, possible infrapatellar 
tendonitis.  The veteran was seen again in April 1998 with 
complaints of pain on the medial and lateral borders of the 
patella, complaints of the knee giving out, and falling.  
Active range of motion was from 0 to 100 degrees, with pain 
from 0 to 10 degrees and from 90 to 100 degrees.  The veteran 
was instructed in an exercise program.  Physical therapy 
progress notes from April and May 1998 showed that the 
veteran performed his exercises well; he had some pain but 
experienced no right knee swelling.  A July 1998 record 
indicates that the veteran was still experiencing chronic 
pain in the right knee.  July 1998 VA X-rays revealed the 
right knee was normal radiographically.  The assessment was 
right knee derangement.

In October 1998 the veteran underwent right knee arthroscopy 
at the Fresno, California, VA facility.  The preoperative 
diagnosis was internal derangement right knee.  The 
postoperative diagnosis was interstitial injury, anterior 
cruciate ligament, old.  The operative report indicated that 
the veteran's singular pathology consisted of an old probably 
interstitial injury of the anterior cruciate ligament leaving 
it with some degree of laxity, but otherwise no significant 
interarticular findings present.  Findings were listed as 
follows: (1) benign suprapatellar pouch, with synovial 
proliferation injection, plica loose bodies; (2) benign 
patellofemoral joint; (3) notch - ACL present but was lax 
with no evidence of recent trauma, and with positive 
intraoperative anterior draw sign; (3) medial compartment - 
negative findings; (4) lateral compartment - negative 
findings.

VA treatment records show that the veteran was seen with 
complaints of ACL laxity in November 1998.  A February 1999 
X-ray report noted a small superior patellar osteophyte, but 
otherwise unremarkable evaluation of the right knee.  

Physical examination at the VA orthopedic clinic in March 
1999 revealed that the veteran had a notable 2+ right knee 
anterior drawer sign, with no varus or valgus instability.  
He had tenderness at the posterior medial and posterior 
lateral joint line with no effusion, and no swelling.  The 
assessment was right knee pain with probable ACL tear.  
Arthroscopy with possible ACL reconstruction was recommended.    

In March 1999, the veteran underwent right knee arthroscopy 
and debridement of the lateral meniscal tear at the Palo 
Alto, California, VA medical facility.  Operative findings 
showed that the patellofemoral joint was intact with no 
chondromalacia.  The medial compartment had Grade 1 
chondromalacia with a focal area of chondromalacia on the 
femoral condyle.  The medial meniscus was completely intact.  
The ACL was intact but there was a large ganglion noted 
between the fibers of the ACL.  The lateral compartment had 
Grade 0 to 1 chondromalacia.  There was a radial tear of the 
lateral meniscus that was approximately 5 mm in length.   

In a May 1999 progress note, the veteran's treating VA 
physician noted his history of treatment for right knee 
problems since 1991, and his account of an on-the-job injury.  
The physician noted the veteran's history of surgical 
treatment and that he had an uneventful recovery.  It was 
noted that the cause of the knee condition was probably work-
related aggravation of probably a pre-existing condition with 
a good prognosis for essentially full recovery with return to 
his usual customary work without restriction.

In his May 1999 claim, the veteran asserted he was entitled 
to benefits under 38 U.S.C.A. § 1151, for a knee condition 
and depression due to VA misdiagnosis of his knee disorder.

In a VA Form 21-4142, signed in June 1999, the veteran 
asserted that he was misdiagnosed by VA since November 21, 
1991.  He stated doctors identified the right knee problem as 
a torn ligament and a meniscus tear. 

In a June 1999 statement, the veteran reported having had two 
knee surgeries, one to repair a torn ligament and another to 
address the meniscus.  He apparently contends that VA 
misdiagnosed his right knee condition.   

In a VA Form 21-4142, signed in August 1999, the veteran 
reported depression related to his knee problems and his 
inability to work.  .

An August 1999 physical therapy record showed that the 
veteran no longer had atrophy, but that he now had complaints 
of locking.  A September 1999 VA MRI report revealed right 
knee osteoarthritis.  The veteran was seen in the 
arthroplasty clinic for claims of falls caused by the right 
knee giving out.  It was noted that there was no operative 
lesion and no explanation for the veteran's falling down.  

A May 2000 VA outpatient treatment record indicated that the 
veteran continued to have knee pain with swelling and giving 
way.  It was noted that he received periodic cortisone 
injections for symptomatic relief.  

In October 2002 the veteran submitted records of right knee 
treatment he received through the Kaiser Hospital from 
October 1997 through September 2000.  October 1997 X-rays 
showed minimal marginal osteophyte formation about the right 
medial knee and mild spurring about both patellofemoral 
articulations.  The impression on physical examination in 
November 1997 was exacerbation of early degenerative 
arthritis, with possible degenerative meniscus tear.  It was 
noted that the symptoms were more consistent with a 
generalized and patellofemoral problem than a true meniscus 
problem.  The knee was injected with cortisone.  On 
orthopedic consultation in June 2000, the examiner reviewed 
the history of the veteran's right knee problems and noted 
the surgeries by VA in October 1998 and March 1999.  The 
examiner noted that the veteran has previously had steroid 
injections, that his last injection was a month ago, and that 
the veteran was concerned the steroid injections would damage 
his knee.  The impression was probable osteoarthritis of the 
right knee, possible recurrent meniscal tear.  He stated that 
this condition would be secondary to the arthritis, and that 
continued debridements are unlikely to give significant long-
term relief at this point.  The examiner informed the veteran 
that steroid injections are warranted, and that while they 
may cause some deterioration of the cartilage, there are very 
few alternatives.  In September 2000, the assessment was 
right knee osteoarthritis likely.  The veteran was again 
given a steroid injection.  

In his December 2002 VA Form 9, the veteran indicated that he 
was taking cortisone shots through VA and through the Fresno 
Hospital, and that both facilities informed him that the 
cortisone shots were deteriorating the bone.  

III.  Law and Analysis

When a veteran suffers additional disability or death as the 
result of training,  hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill,  error in judgment, or similar instance of 
fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

The veteran essentially alleges that he is entitled to 
benefits under 38 U.S.C.A. § 1151 because: (a) he incurred 
additional right knee disability from the misdiagnosis and 
(unspecified) treatment, including surgery, since 1991; and 
(b) he now has depression as a result of VA right knee 
treatment.  

Initially, we note that the veteran's contentions under 
38 U.S.C.A. § 1151 are vague and overly broad.  They do not 
identify any one specific surgery, treatment, or diagnosis 
that is supposed to have caused the alleged increase in right 
knee disability and the depression.  Rather, the veteran 
argues generally that some VA misdiagnosis and/or treatment 
since 1991 has somehow caused additional right knee 
disability and depression.  It is only recently that the 
veteran has offered the assertion that cortisone shots 
provided by VA (and the Kaiser Hospital) caused a 
deterioration of the bone in his right knee joint.  He has 
submitted no medical evidence whatsoever to support these 
assertions.  

While the veteran clearly has a right knee disability that 
has been variously diagnosed and treated by VA since 1991, 
there is no medical evidence to support a finding that any VA 
treatment (including cortisone injections), diagnosis, or 
surgery is responsible for such disability (or any part of 
it).  There likewise is no medical evidence linking any 
disability due to depression to right knee treatment by VA.  
In fact, the only medical evidence of record that even 
mentions depression is an October 1996 progress note that 
associates anxiety and depression with the veteran's problems 
returning to work because of bilateral wrist tenosynovitis.

The veteran's own opinions that he has additional right knee 
disability due to VA treatment and that he has depression as 
a result of VA treatment are not competent evidence, as he is 
a layperson, and medical diagnosis and nexus are matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The veteran's claims must be denied because he has not met 
the threshold requirement for § 1151 benefits, i.e., a 
showing of disability/additional disability due to VA 
treatment.  Hence, it is not necessary to address further 
requirements necessary to establish entitlement to the 
benefits sought, including whether there was negligence or 
other instance of fault on the part of VA (or whether there 
is disability due to an unforeseen event).  However, it is 
noteworthy that the veteran's allegations as to negligence 
are nonspecific, and that there is no medical opinion 
questioning the care VA provided. 


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional right knee disability resulting from VA treatment, 
diagnosis, or surgery since 1991, is denied. 

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional disability due to depression resulting from VA 
treatment, diagnosis, or surgery since 1991, is denied. 



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



